DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 09/16/2021 has been entered. Claim 1 has been amended. Claims 1-11 remain pending in the application. Previous 35 USC § 112 rejections have been partially withdrawn in light of the applicant’s amendments to the claims. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Figure 7 appears to have reference lines 34 and 35 pointing to the same component. Hence, since 34 is described as a flexible segment, it is not clear how reference line 35 is pointing to “a cable-holding chain” as described in the specification.
Features of claims 10 and 11 are not shown in the drawings. Specifically, the following limitations are not illustrated in the drawings:
Claim 10 recites “the first rope operating system (20, 21) comprises at least one first pulley (25) coupled in an axially fixed manner to a first end of the second section bar (14)”; as shown in fig. 5 reproduced below for clarification, the claimed coupling between pulley 25 and the first end of the second 

    PNG
    media_image1.png
    625
    1014
    media_image1.png
    Greyscale

Claim 11 recites “at least one second rope (32) coupled to the second section bar (14) and the fourth section bar (16) and wound around the second pulley (31)”; as shown in figure 6 reproduced below, it appears that the second rope 32 is coupled to the second section bar and the third section bar (not the fourth). Note that fourth section 16 is not even illustrated in figure 6.

    PNG
    media_image2.png
    634
    993
    media_image2.png
    Greyscale

Therefore, the above detailed features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one pipe to feed an operating fluid along the telescopic arm; the pipe comprising a first flexible segment to feed the operating fluid from the first section bar to the third section bar and a second flexible segment to feed the operating fluid from the third section bar to the fourth section bar”; this recitation raises indefiniteness because (in light of applicant’s clarification that the flexible segments are not attached/coupled to the actuator cylinder 19): firstly, it is not clear how the operating fluid being fed from the first section bar to the third section bar helps move any of the sections of the arm 10. Similarly, it is not clear how the operating fluid being fed from the third section bar to the fourth section bar helps move any of the sections of 
Claim 10 recites “the first rope operating system (20, 21) comprises at least one first pulley (25) coupled in an axially fixed manner to a first end of the second section bar (14)”; indefiniteness arises because as shown in fig. 5 reproduced under drawings section above for clarification, the claimed coupling between pulley 25 and the first end of the second section 14 cannot be deduced/understood since as shown in figure 5 pulley 25 appears to be sitting within the void space of fourth section 16. 
Claim 11 recites “at least one second rope (32) coupled to the second section bar (14) and the fourth section bar (16) and wound around the second pulley (31)”; indefiniteness arises because as shown in figure 6 reproduced under drawings section above, it appears that the second rope 32 is coupled to the second section bar 14 and the third section bar 15 (not the fourth 16). Note that fourth section 16 is not even illustrated in figure 6.
Dependent claims are rejected since they depend from a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rathe, US (4585132) in view of Aquila, US (2015/0314996).
In regards to claim 1 Rathe discloses:
An aerial work platform (Fig. 1-2) comprising a lifting unit (12); the lifting unit comprising a telescopic arm (10) comprising, in turn, a first section bar (24), a second section bar (26) fitted inside the first section bar and movable between a retracted position and an extracted position (between figure 2 and figure 4), a third section bar (28) fitted inside the second section bar and movable between a retracted position and an extracted position (between figure 2 and figure 4), a fourth section bar (30) fitted inside the third section bar and movable between a retracted position and an extracted position (between figure 2 and figure 4), 
an actuator cylinder (53) fitted inside the telescopic arm to move the second section bar between its extracted and retracted positions (fig. 4), a first rope operating system (where either section of 90 to the left of 51 or 92 combined or separate can be considered the first rope operating system) fitted inside the telescopic arm to move the third section bar between its extracted and retracted positions, a second rope operating system (where either section of 90 to the right of 51 or 94 and/or 96 combined or separate can be considered the second rope operating system) fitted inside the telescopic arm to move (where sheave 94 pulls the fourth section into the retracted position) the fourth section bar between its extracted and retracted positions.

    PNG
    media_image3.png
    381
    624
    media_image3.png
    Greyscale

In regards to claim 1 Rathe does not discloses at least one pipe to feed an operating fluid along the telescopic arm; the pipe comprising a first flexible segment and a second flexible segment.
However, Aquila teaches (as best understood) at least one pipe (19-22; fig. 3) to feed an operating fluid along the telescopic arm (fig. 3); the pipe comprising a first flexible segment (20) to feed the operating fluid from the first section bar (2; equivalent to 24 of Rathe) to the third section bar (5; equivalent to 28 of Rathe; as shown in fig. 3) and a second flexible segment (22) to feed the operating fluid from the third section bar (via 21) to the fourth section bar (6; equivalent to 30 of Rathe) (as shown in fig. 3); and the first flexible segment is fitted inside the telescopic arm, extends inside a hollow space defined between the first section bar and the second section bar (4; equivalent to 26 of Rathe) and projects into the second section bar to be connected to the third section bar (as shown in fig. 3), and the second flexible segment is fitted inside the telescopic arm and extends inside said third and fourth section bars (as shown in fig. 3).

	In regards to claim 2 Aquila teaches at least part of the first flexible segment extends in the hollow space defined between the first section bar and the second section bar (bottom half of flexible segment 20 as shown in fig. 3) parallel to a moving direction of the second section bar between its extracted and retracted positions (fig. 3).
	In regards to claim 3 Aquila teaches the first flexible segment (20) is coupled to the first section bar (2) and the third section bar (4; as shown in fig. 3).
	In regards to claim 4 Aquila teaches the second flexible segment (22) is coupled to the third section bar (5) and the fourth section bar (6) (directly or indirectly).	

Claim 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rathe and Aquila as applied to claim1 above, and further in view of Crespi, US (2006/0042175).
In regards to claim 5 Rathe and Aquila do not teach a cable holding chain.
However, Crespi teaches a cable holding chain (11; fig. 1).

	In regards to claim 6 Crespi teaches the telescopic arm further comprises a guide device (25) to control the position of the first flexible segment during the movement of said second and third section bars between the respective extracted positions and the respective retracted positions.
	In regards to claim 7 Crespi teaches the guide device comprises at least one pulley, which is mounted on the second section bar; the first flexible segment being wound around the pulley.
	In regards to claim 8 Rathe discloses the guide device further comprises, for each pulley, a respective countering roller (51), which is mounted on the second section bar; the first flexible segment extending between the pulley and the countering roller.
	In regards to claim 9 Crespi teaches the guide device further comprises at least one sliding guide (25 sliding with respect to 21), which is slidably engaged by the first flexible segment.		

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the drawings issues as well as the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 

Response to Arguments
Applicant’s arguments against the previously presented indefiniteness issues regarding: “Claim 1 recites "an actuator cylinder fitted inside the telescopic arm ….”, “Claim 1 recites "a first rope operating system (20, 21) fitted inside ….”, and “Claim 1 recites "and characterized in that the first flexible segment ….”” have been found persuasive and said indefiniteness rejection have been withdrawn accordingly. 
Applicant argues against examiner’s indefiniteness issue regarding “"at least one pipe to feed an operating fluid along….”” that “applicant contends that the flexible segments 34, 36 are not attached/coupled to the actuator cylinder 19. On the contrary, the four pipes 33 are fitted inside the arm 10 to feed an operating fluid, usually oil, along the arm 10 to at least one user (not shown) connected above the arm 10 (See Specification, page 10, lines 16-21)”; examiner clarifies that consulting the above mentioned section in the specification (reproduced below); that indefiniteness issue while is now not directed to the inquiry of how said flexible segments connect to the actuator cylinder (per applicant’s clarification that they are not attached/coupled to the cylinder), the indefiniteness stands since, it is not clear how the operating fluid being fed from one section bar to another section bar help move any of the sections of the arm 10. Indefiniteness is further amplified since it is not clear what the applicant and the specification page 10 lines 16-21 means by that the operating fluid is fed to the  at least 

    PNG
    media_image4.png
    173
    531
    media_image4.png
    Greyscale

Applicant argues “In the Office action, on page 7, the examiner asserts that Rathe discloses a second rope operating system fitted inside the telescopic arm to move the fourth section bar between its extracted and retracted positions and that such second rope operating system is provided by the cable on the right-hand side of elements 51, 94, i.e., cable 34 (FIG. 6). However, applicant contends that cable 34 does not define any second rope operating system to move the fourth section bar between its extracted and retracted positions. On the contrary, cable 34 defines part of a system for raising and lowering the boom 10 of Rathe (See Rathe, column 3, lines 16-49; and figures 1 and 2) ….  Rathe does not disclose or suggest a second rope operating system fitted inside the telescopic arm to move the fourth section bar between its extracted and retracted position)”; examiner respectfully disagrees and clarifies that: (a) cable 34, is not what is being referred to as the second rope operating system and (b) the sections referred to the right hand side of 51 and component 94 are as shown in annotated drawings below for 

    PNG
    media_image3.png
    381
    624
    media_image3.png
    Greyscale

Applicant argues “the examiner contends that Aquila discloses that a first flexible segment 20 extends inside a hollow space defined between a first section bar 2 and a second section bar 4. However, as shown in FIG. 3 of Aquila, the segment 20 does not extend inside a hollow space defined between the first section bar 2 and the second section bar 4. On the contrary, segment 20 extends inside the second section bar 4”; examiner respectfully disagrees and provides that Aquila indeed teaches the first flexible segment (20) is fitted inside the telescopic arm, extends inside a hollow space defined between the first section bar (2) and the second section bar (4) and projects into the second section bar. 

    PNG
    media_image5.png
    397
    763
    media_image5.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634